FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  February 2, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT


    REEWEN C. D’SOUZA-KAMATH,
    M.D.,

                Plaintiff-Appellant,                      No. 09-3126
                                                (D.C. No. 5:07-CV-04031-KGS)
    v.                                                     (D. Kan.)

    CLOUD COUNTY HEALTH
    CENTER, INC.,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before MURPHY, McKAY, and BALDOCK, Circuit Judges.



         In this diversity action based on Kansas law, Reewen C. D’Souza-Kamath,

M.D., appeals the district court’s grant of summary judgment to his former

employer, Cloud County Health Center, Inc. (CCHC). The parties are familiar

with the facts and procedural history of this case, the district court detailed both,



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
D’Souza-Klamath v. Cloud County Health Center, Inc., No. 07-4031-KGS,

2009 WL 902377, *2-*5 (D. Kan. Mar. 31, 2009), 1 and we need not restate that

material here. Suffice it to say that this case stems from a report CCHC made to

the Kansas Board of Healing Arts, the state agency responsible for licensing

Kansas physicians, alleging an incident of substandard medical care on the part of

Dr. D’Souza. Dr. D’Souza calls the report “false, defamatory and motivated by

bad faith and malice.” Aplt. Br. at 2. As a result, he brought suit seeking

damages for breach of contract, defamation, invasion of privacy through false

light, retaliation against a whistle-blower, tortious interference with a contract,

and tortious interference with a prospective business relationship. He also sought

injunctive and declaratory relief.

      The district court rejected CCHC’s statutory immunity defense, grounded in

Kan. Stat. Ann. §§ 65-4926 and 65-2898, but granted summary judgment in its

favor because Dr. D’Souza failed to come forward with sufficient evidence to

support his claims. The court also dismissed Dr. D’Souza’s claims for injunctive

and declaratory relief. Because the court granted summary judgment on the basis

of insufficient evidence, it did not address CCHC’s argument that it “is afforded




1
       We note that the district court may have misspelled the second half of
plaintiff’s last name. Plaintiff’s counsel refers to plaintiff as simply
“Dr. D’Souza” and we, therefore, do the same.

                                         -2-
absolute immunity under [section 12.3-1] of [CCHC’s] Medical Staff Bylaws.”

J.A., Vol. 1 at 112.

      On appeal, Dr. D’Souza takes issue with the district court’s conclusion that

the pretrial order did not contain his theory that CCHC breached the parties’

employment agreement by removing him from the hospital’s call schedule. He

also contends the district court erroneously concluded that the report’s alleged

falsities “‘are either immaterial or are too minor to be actionable [as

defamation],’” Aplt. Br. at 32 (quoting D’Souza-Klamath, 2009 WL 902377,

at *11), and are not actionable as an invasion of privacy through false light.

      Our jurisdiction arises under 28 U.S.C. § 1291.

             In diversity cases like this one, the substantive law of the
      forum state governs the analysis of the underlying claims, but we are
      governed by federal law in determining the propriety of the district
      court’s grant of summary judgment. Accordingly, [w]e review the
      grant of summary judgment de novo, applying the same standard as
      the district court pursuant to Rule 56(c) of the Federal Rules of Civil
      Procedure.

Padhiar v. State Farm Mut. Auto. Ins. Co., 479 F.3d 727, 732 (10th Cir. 2007)

(citation and quotation omitted). Summary judgment is appropriate “if the

pleadings, the discovery and disclosure materials on file, and any affidavits show

that there is no genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). “In making this

determination, we examine the record and all reasonable inferences that might be

drawn from it in the light most favorable to the non-moving party.” Pinkerton v.

                                          -3-
Colo. Dep’t of Transp., 563 F.3d 1052, 1058 (10th Cir. 2009) (quotation omitted).

We review the district court’s interpretation of its pretrial order for an abuse of

discretion. Tyler v. City of Manhattan, 118 F.3d 1400, 1403 (10th Cir. 1997)

(“Because the district court is in the best position to interpret its pretrial order,

our standard of review on appeal is abuse of discretion.”); see also Koch v. Koch

Indus., Inc., 203 F.3d 1202, 1219 (10th Cir. 2000) (“This court reviews for abuse

of discretion a district court’s exclusion of evidence or issues from trial on the

basis of a properly-drawn, detailed pretrial order.”).

      Having reviewed the briefs, the record, and the applicable law pursuant to

the above-mentioned standards, we conclude that Dr. D’Souza has not shown any

reversible error in this case. We therefore AFFIRM the judgment of the district

court for substantially the same reasons stated in its thorough Memorandum and

Order, D’Souza-Klamath, 2009 WL 902377. 2



                                                       Entered for the Court



                                                       Bobby R. Baldock
                                                       Circuit Judge




2
       Because we affirm for substantially the same reasons stated by the district
court, we will not address CCHC’s appellate arguments concerning statutory or
absolute immunity. See Aplee. Br. at 50-56.

                                           -4-